Title: From Thomas Jefferson to Castries, 10 July 1785
From: Jefferson, Thomas
To: Castries, Charles Eugène de La Croix, Marquis de



Sir
Paris July 10. 1785.

I am honoured with your Excellency’s letter on the prize money for which Mr. Jones applies. The papers intended to have been therein inclosed, not having been actually inclosed, I am unable to say any thing on their subject. But I find that Congress on the first day of November 1783. recommended Capt. Jones to their Minister here, as Agent, to sollicit, under his direction, paiment to the officers and crews for the prizes taken in Europe under his command; requiring him previously to give to their Superintendant of finance good security for paying to him whatever he should receive, to be by him distributed to those entitled. In consequence of this Capt. Jones gave the security required as is certified by the Superintendant of finance on the 6th. of November 1783. and received from Doctor Franklin on the 17th. of December 1783. due authority, as Agent, to sollicit the said paiments.
From these documents I consider Capt. Jones as Agent for the citizens of the United States interested in the prizes taken in Europe under his command, and that he is properly authorized to receive the money due to them, having given good security to transmit it to the Treasury office of the United States, whence it will be distributed under the care of Congress to the officers and crews originally intitled, or to their representatives.
I have the honour to be with sentiments of the highest respect Your Excellency’s most obedient and most humble servant,

Th: Jefferson

